DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 03/07/2022, are acknowledged.

Response to Arguments
Applicant’s remarks regarding drawing objections, have been fully considered. The objections to the drawings are withdrawn in view of the amendments. 
Applicant’s remarks regarding claim interpretation under 35 USC 112(f), have been fully considered, however, are not persuasive. The limitation of “processing unit” is found to invoke 35 USC 112(f) as the use of the nonce term “unit” is a substitute for the term “means” (or “step”), when evaluated through the three-prong test of MPEP 2181, subsection I. See below. 
 As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The claim limitation of “processing unit” as recited in claims 64-66, 73-74, and 79-80 includes the generic placeholder of “unit” (prong A) modified by functional language of “for” or “configured to”, and finally is not modified by sufficient structure or acts for performing the claimed function.
Therefore, examiner respectfully disagrees for the reasons stated above.
Applicant’s remarks regarding claim rejections under 35 USC 112(a), have been fully considered, and are persuasive in view of the amendments. After further review of applicant’s specification, examiner finds that there is sufficient support for the amended limitations. 
Applicant’s remarks regarding claim rejections under 35 USC 112(b), have been fully considered, and are persuasive in view of the amendments. Therefore, claim rejections under 35 USC 112(a) and 112(b) are withdrawn.
 Applicant’s remarks regarding claim rejections under 35 USC 103 and 102(a)(1) have been fully considered, however; applicant argues on p. 12-14, that Kumar fails to disclose “landmark and the positional information for the ultrasound transducer corresponding to the alignment point of the second anatomical region for aligning the first imaging data to the live ultrasound image”, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
claims 64-65, 73-74, and 79-80 recite the nonce term “processing unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
“processing unit” is found to correspond with a personal computer programmed with the processes of Fig. 13, as from [0122] (paragraphs as numbered in applicant’s pre-grant publication US 2020/0129154) 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2014/0073907) in view of Cadieu (US 2018/0153505).


With respect to claim 45, Kumar discloses in at least Fig. 1, a method for visually assisting an operator of an ultrasound system, comprising: 
receiving a first imaging data of a first anatomical region using a first coordinate system (Para [0048], “The utility includes obtaining a first 3D image volume from an MRI imaging device.” Wherein the first image obtained from an MRI imaging device is seen as a first coordinate system), the first imaging data marked with a landmark for identifying the first anatomical region (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.” Wherein the pre-operative imaging is seen as a first imaging data of a first anatomical region ); 
transforming the first imaging data of the first anatomical region from the first coordinate system to a cylindrical coordinate system (Para [0041], “The method may further comprise transforming coordinate systems of various imaging modalities. The system may further comprise at least one modeling processor configured to perform real-time model updates of a patient soft-tissue to ensure that a pre-operative image remains accurately registered with an intra-operative image; (Para [0058], “It is noted that two different image transformations are at play; the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein a transformation of the first imaging data (MRI data with Cartesian coordinate system) to a cylindrical coordinate system of the TRUS) is performed to fuse image voxels of the MRI and TRUS images physically corresponding to each other as disclosed in (Para [0054]), the transformation is performed by integrating the MRI data (Cartesian coordinate) with the TRUS data (cylindrical coordinate); 
displaying a live ultrasound image of a second anatomical region as received from an ultrasound transducer (Para [0055], “During the procedure, the real-time TRUS display is supplemented with the MRI (or CAT or other scan) data, and an integrated display presented to the operating urologist.” Wherein the second anatomical region is received from the TRUS and displayed in real-time with first anatomical region); 
receiving positional information for the ultrasound transducer corresponding to an alignment point of the second anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”),
However, Kumar does not teach the alignment point being a mid-line of the second anatomical region, and the positional information being a roll angle of the ultrasound transducer corresponding to the alignment point; and wherein, the landmark and the positional information for the ultrasound transducer corresponding to the alignment point of the second anatomical region are for aligning the first imaging data to the live ultrasound image.
In the field ultrasound imaging, Cadieu teaches the alignment point of the second anatomical region, and the positional information being a roll angle of the ultrasound transducer corresponding to the alignment point; and wherein, the landmark and the positional information for the ultrasound transducer corresponding to the alignment point of the second anatomical region are for aligning the first imaging data to the live ultrasound image (Para [0016], “training images 150 of one or more different target organs, each with a known probe pose deviation from the optimal probe pose so that the input of the contemporaneously acquired image 130 to the estimator 140 produces an output of a deviation 190 of the contemporaneous pose of the ultrasound probe 120 from an optimal pose of the ultrasound probe 120“, Para [0017], “the ultrasound probe 120 acquires probe orientation and movement data 180 including magnetomic information 180A, gyroscopic information 180B and accelerometric information 180C indicating an orientation and movement of the ultrasound probe 120 so as to compute the change in the pose of the ultrasound probe 120… compute the deviation from the optimal pose 190 in consideration not only of the pose deviation 190 output by the estimator 140 in respect to the acquired image 130 but also in consideration of the change in the pose of the ultrasound probe 120 determined from the probe orientation and movement data 180” and [0022], “processing different extracted features of an acquired image so as to decision a pose of the ultrasound probe providing a deviation of the decisioned pose from a known, optimal pose in imaging a target organ”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the use of a known technique (tracking of ultrasound probe orientation and movement data 180 including magnetomic information 180A, gyroscopic information 180B and accelerometric information 180C indicating an orientation and movement of the ultrasound probe in relation to a midpoint or midline utilized as an alignment point or reference for the centering of a specific field of view on a targeted structure) to improve similar methods in the same way (optimizing probe placement for imaging of an organ of interest) as taught by Cadieu. Additionally, while Cadieu does not specifically identify that the alignment is performed in relation to the midline of the landmark, it would have been further obvious to use a mid-point or mid-line of the organ as the extracted features as an alignment reference in order to ensure that the field of view is centered on the targeted organ.
With respect to claim 46, Kumar discloses in at least Fig. 1, the method of claim 45, further comprising the steps of: 
displaying a transformed image from the transformed first imaging data of the first anatomical region corresponding to the alignment point using the landmark (Para [0055], “During the procedure, the real-time TRUS display is supplemented with the MRI (or CAT or other scan) data, and an integrated display presented to the operating urologist.” Wherein the second anatomical region is received from the TRUS and displayed in real-time with first anatomical region, and wherein the cylindrical coordinates of the first image data (MRI/CT) are seen to be displayed; (Para [0050], “In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.”); 
wherein the transformed image and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0055], “During the procedure, the real-time TRUS display is supplemented with the MRI (or CAT or other scan) data, and an integrated display presented to the operating urologist.” Wherein the second anatomical region is received from the TRUS and displayed in real-time with first anatomical region, and wherein the cylindrical coordinates of the first image data (MRI/CT) are seen to be displayed; (Para [0050], “In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.”);

With respect to claim 47, Kumar discloses in at least Fig. 1, the method of claim 46, further comprising the steps of: 
receiving new positional information for the ultrasound transducer (Para [0050], “The ultrasound images acquired at various angular positions of the TRUS probe during rotation can be reconstructed to a rectangular grid uniformly through intensity interpolation to generate a 3D TRUS volume.” Wherein the acquired ultrasound data from various angular positions of the rotated TRUS probe are seen as new positional information, in that, the data is obtained from differing locations/landmarks); and 
displaying the transformed image and/or a visual assistance interface, and the live ultrasound image corresponding to the new positional information of the ultrasound transducer (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Examiner takes the claim to be or, and therefore, Kumar discloses the displaying of the transformed image and the separate display of a live ultrasound image without overlay, and wherein the displayed images are seen to correspond to new positional information)

With respect to claim 48, Kumar discloses in at least Fig. 1, the method of claim 47, further comprising the steps of: 
receiving the first imaging data, the first imaging data being marked with a region of interest in or on the first anatomical region (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.” Wherein the annotation/labeling of landmarks for manual, semi-automated or automated registration of regions of interest within the MRI/CT scan is seen as marking the first imaging data on a first anatomical region); 
determining if the region of interest is visible in the transformed image corresponding to the positional information received (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the identification of anatomical landmarks and/or structures within pre-operative and intra-operative images is seen as determining if a region of interest is visible within a transformed image); and 
once determining that the regions of interest is visible, then showing a visual indicator of the region of interest on the transformed image (Para [0050], “Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the highlighting of suspect voxels within the TRUS image is seen as a visual indicator of the region of interest).

Claims 49-50, 54-62, 64-68, 72-80 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2014/0073907), in view of Cadieu (US 2018/0153505), and further in view of Mao (US 2017/0258446).

With respect to claim 49, Kumar discloses in at least Fig. 1, the method of claim 48. 
However, Kumar does not disclose wherein the positional information is a roll angle of the side-fire ultrasound transducer.
In the similar field of medical imaging systems and methods, Mao discloses wherein the positional information is a roll angle of the side-fire ultrasound transducer (Para [0168], “Operation 214 includes correcting for a change in position and orientation (spatial information) of ultrasound transducer 102 as the ultrasound transducer 102 was rotated from: (A) a baseline (the baseline is the spatial information at plus 70 degrees or the start position at the start of the movement or rotation of the ultrasound transducer 102) to (B) an end position of rotation (terminus) by using the spatial transducer information; (Para [0180], “Operation 216 includes using the transducer-spatial information (such as, the roll angle from spatial information) to match (identify) (A) the nearest scan number [SN_M] to be selected for the scan line number to be used in the construction of the transverse plane (such as, SL_1 associated with the distal transducer section 136 of FIG. 3C) with (B) the nearest ray-line to be displayed on the display assembly 116 of FIG. 1. An Array [APEX-R] may be constructed and stored in the memory 112 of FIG. 1 (if so desired) to contain the matches found in operation 216.” Wherein the roll angle is seen to correspond to positional information of the side-fire ultrasound probe)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the registration of spatial information of a side-fire ultrasound transducer as disclosed by Mao. 
	The motivation being to (Abstract, “provide spatial information indicating spatial movement of the ultrasound transducer”) as disclosed by Mao. 

With respect to claim 50, Kumar discloses in at least Fig. 1, the method of claim 49, wherein the first anatomical region and the second anatomical region are the same anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and the anatomical region is a prostate (Para [0019], “Advantageously, the real time image is of a soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, and the supplemented real time image is used for a medical image guided procedure; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”)

With respect to claim 54, Kumar discloses in at least Fig. 1, the method of claim 45, wherein: 
the first anatomical region is a 3D model anatomical region is a prerendered 3D representative model (Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application”) and the first coordinate system is a cylindrical coordinate space (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is seen to be recorded with a cylindrical coordinate system)

With respect to claim 55, Kumar discloses in at least Fig. 1, the method of claim 54, further comprising: 
receiving second positional information for the ultrasound transducer corresponding to second alignment points of the second anatomical region (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts”; (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”); 
transforming the first imaging data of the 3D model anatomical region based on the received positional information corresponding to the alignment point and the second alignment points (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is a set of slices, and thus, seen to be a 3D model of an anatomical region based on the received positional information, and wherein the first imaging data is seen to be transformed to a cylindrical coordinate system based on the received positional information or landmarks/annotations corresponding to the region(s) of interest)

With respect to claim 56, Kumar discloses in at least Fig. 1, the method of claim 55, further comprising: 
displaying a generated image from the first imaging data of the 3D model anatomical region corresponding to the positional information of the ultrasound transducer (Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application”; 
wherein the generated image and/or a visual assistance interface, and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.”)

With respect to claim 57, Kumar discloses in at least Fig. 1, the method of claim 56, further comprising: 
receiving a region of interest for the 3D model anatomical region Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application”); 
determining if the region of interest is visible in the generated image corresponding to the positional information received (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the identification of anatomical landmarks and/or structures within pre-operative and intra-operative images is seen as determining if a region of interest is visible within a transformed image); and 
once determining that the region of interest is visible, then showing a visual indicator of the region of interest on the generated image (Para [0050], “Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the highlighting of suspect voxels within the TRUS image is seen as a visual indicator of the region of interest).

With respect to claim 58, Kumar discloses in at least Fig. 1, the method of claim 57, wherein the alignment points and the secondary alignment points are the positional information of the ultrasound transducer corresponding to a left edge of the anatomical region, a mid-line of the anatomical region, and a right edge of the anatomical region (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the surfaces representing the entire anatomical structure/object or a part thereof are seen to comprise a left, middle, and right edge of an anatomical region, and wherein the anatomical landmarks are seen to facilitate the alignment of images corresponding to the left, middle, and right edge of an anatomical region)

With respect to claim 59, Kumar discloses in at least Fig. 1, the method of claim 58. 
However, Kumar does not disclose wherein the positional information is a roll angle of the side-fire ultrasound transducer.
In the similar field of medical imaging systems and methods, Mao discloses wherein the positional information is a roll angle of the side-fire ultrasound transducer (Para [0168], “Operation 214 includes correcting for a change in position and orientation (spatial information) of ultrasound transducer 102 as the ultrasound transducer 102 was rotated from: (A) a baseline (the baseline is the spatial information at plus 70 degrees or the start position at the start of the movement or rotation of the ultrasound transducer 102) to (B) an end position of rotation (terminus) by using the spatial transducer information; (Para [0180], “Operation 216 includes using the transducer-spatial information (such as, the roll angle from spatial information) to match (identify) (A) the nearest scan number [SN_M] to be selected for the scan line number to be used in the construction of the transverse plane (such as, SL_1 associated with the distal transducer section 136 of FIG. 3C) with (B) the nearest ray-line to be displayed on the display assembly 116 of FIG. 1. An Array [APEX-R] may be constructed and stored in the memory 112 of FIG. 1 (if so desired) to contain the matches found in operation 216.” Wherein the roll angle is seen to correspond to positional information of the side-fire ultrasound probe)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the registration of spatial information of a side-fire ultrasound transducer as disclosed by Mao. 
	The motivation being to (Abstract, “provide spatial information indicating spatial movement of the ultrasound transducer”) as disclosed by Mao. 

With respect to claim 60, Kumar discloses in at least Fig. 1, the method of claim 59, wherein the first anatomical region and the second anatomical region are the same anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and the anatomical region is a prostate (Para [0019], “Advantageously, the real time image is of a soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, and the supplemented real time image is used for a medical image guided procedure; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”)

With respect to claim 61, Kumar discloses in at least Fig. 1, the method of claim 57, further comprising: providing a graphical user interface for the selection of a region of interest of the 3D model anatomical region by the operator (Para [0033], “In a specific embodiment, in a prostate, a calcification may be seen in both MRI (pre-procedure) and ultrasound (inter-procedure) images, and if these anatomical landmarks mismatch slightly, a user may identify these landmarks visually and select them by click of a mouse”; (Para [0059], “One example of computer software which may be suitable includes 3D Slicer (www.slicer.org), an open source software package capable of automatic image segmentation, manual editing of images, fusion and co-registering of data using rigid and non-rigid algorithms, and tracking of devices for image-guided procedures.”) 

With respect to claim 62, Kumar discloses in at least Fig. 1, the method of claim 45, further comprising the steps of: 
displaying a visual assistance interface (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the displaying of the fused image providing better localization of suspect pathological tissue for guidance of a biopsy or therapeutic intervention is seen as a visual assistance interface)
wherein the visual assistance interface and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like” Wherein the displaying of the live image and visual assistance interface can be distinct).

With respect to claim 64, Kumar discloses in at least Fig. 1, a system for visually assisting an operator of an ultrasound system comprising: 
a data store for storing a first imaging data of a first anatomical region using a first coordinate system (Para [0065], “a memory configured to store the defined elastic soft tissue model”;, the first imaging data marked with a landmark for identifying the first anatomical region (Para [0099], “The structures identified and labeled by the imaging specialist could include external and internal structures and landmarks such as bladder, urethra, rectum, seminal vesicles, nerve bundles, fibromuscular stroma and prostate zones. These structures are identified and stored as either points, binary masks or surface meshes. Each such structure is labeled uniquely. In addition, the method includes an automatically (or semi-automatically) generated plan for the entire procedure.”); 
an ultrasound transducer for collecting (Para [0045], “The 2D image frames are obtained at various instances of rotation of the TRUS probe after insertion in to the rectal canal.”): 
live ultrasound image data of a second anatomical region (Para [0099], “FIG. 1 shows the overall workflow of a surgeon, where the images planned by an expert (radiologist/radiation oncologist) are fused with a live imaging modality such as ultrasound for real-time guidance while taking advantage of diagnostic capabilities of the pre-procedural planning image.”), and 
positional information for the ultrasound transducer, including positional information corresponding to an alignment point of the second anatomical region (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is a set of slices, and thus, seen to be a 3D model of an anatomical region based on the received positional information, and wherein the first imaging data is seen to be transformed to a cylindrical coordinate system based on the received positional information or landmarks/annotations corresponding to the region(s) of interest); 
a processing unit (Claim 22, “at least one processor configured to…”) for: 
receiving positional information for the ultrasound transducer corresponding to the alignment point of the second anatomical region  (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts”; (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and 
transforming the first imaging data of the first anatomical region from the first coordinate system to a cylindrical coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is a set of slices, and thus, seen to be a 3D model of an anatomical region based on the received positional information, and wherein the first imaging data is seen to be transformed to a cylindrical coordinate system based on the received positional information or landmarks/annotations corresponding to the region(s) of interest); and 
a display device for displaying the live ultrasound image of the second anatomical region (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.”)
However, Kumar does not teach the alignment point being a mid-line of the second anatomical region, and the positional information being a roll angle of the ultrasound transducer corresponding to the alignment point; and wherein, the landmark and the positional information for the ultrasound transducer corresponding to the alignment point of the second anatomical region are for aligning the first imaging data to the live ultrasound image.
In the field ultrasound imaging, Cadieu teaches the alignment of the second anatomical region, and the positional information being a roll angle of the ultrasound transducer corresponding to the alignment point; and wherein, the landmark and the positional information for the ultrasound transducer corresponding to the alignment point of the second anatomical region are for aligning the first imaging data to the live ultrasound image (Para [0016], “training images 150 of one or more different target organs, each with a known probe pose deviation from the optimal probe pose so that the input of the contemporaneously acquired image 130 to the estimator 140 produces an output of a deviation 190 of the contemporaneous pose of the ultrasound probe 120 from an optimal pose of the ultrasound probe 120“, Para [0017], “the ultrasound probe 120 acquires probe orientation and movement data 180 including magnetomic information 180A, gyroscopic information 180B and accelerometric information 180C indicating an orientation and movement of the ultrasound probe 120 so as to compute the change in the pose of the ultrasound probe 120… compute the deviation from the optimal pose 190 in consideration not only of the pose deviation 190 output by the estimator 140 in respect to the acquired image 130 but also in consideration of the change in the pose of the ultrasound probe 120 determined from the probe orientation and movement data 180” and [0022], “processing different extracted features of an acquired image so as to decision a pose of the ultrasound probe providing a deviation of the decisioned pose from a known, optimal pose in imaging a target organ”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the use of a known technique (tracking of ultrasound probe orientation and movement data 180 including magnetomic information 180A, gyroscopic information 180B and accelerometric information 180C indicating an orientation and movement of the ultrasound probe in relation to a midpoint or midline utilized as an alignment point or reference for the centering of a specific field of view on a targeted structure within to improve similar methods in the same way (optimizing probe placement for imaging of an organ of interest) as taught by Cadieu. Additionally, while Cadieu does not specifically identify that the alignment is performed in relation to the midline of the landmark, it would have been further obvious to use a mid-point or mid-line of the organ as the extracted features as an alignment reference in order to ensure that the field of view is centered on the targeted organ.


With respect to claim 65, Kumar discloses in at least Fig. 1, the system of claim 64, wherein the processing unit is further configured to: 
receive new positional information for the ultrasound transducer (Para [0050], “The ultrasound images acquired at various angular positions of the TRUS probe during rotation can be reconstructed to a rectangular grid uniformly through intensity interpolation to generate a 3D TRUS volume.” Wherein the acquired ultrasound data from various angular positions of the rotated TRUS probe are seen as new positional information, in that, the data is obtained from differing locations/landmarks); and 
displaying the transformed image and/or a visual assistance interface, and the live ultrasound image corresponding to the new positional information of the ultrasound transducer (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Examiner takes the claim to be or, and therefore, Kumar discloses the displaying of the transformed image and the separate display of a live ultrasound image without overlay, and wherein the displayed images are seen to correspond to new positional information)

With respect to claim 66, Kumar discloses in at least Fig. 1, the system of claim 65, wherein the processing unit is further configured to: 
receive the first imaging data, the first imaging data being marked with a region of interest in or on the first anatomical region (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”); 
determine if the region of interest is visible in the transformed image corresponding to the positional information received (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the identification of anatomical landmarks and/or structures within pre-operative and intra-operative images is seen as determining if a region of interest is visible within a transformed image); and 
once determining that the regions of interest is visible, then showing a visual indicator of the region of interest on the transformed image (Para [0050], “Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the highlighting of suspect voxels within the TRUS image is seen as a visual indicator of the region of interest).

With respect to claim 67, Kumar discloses in at least Fig. 1, the system of claim 66,
However, Kumar does not disclose wherein the positional information is a roll angle of the side-fire ultrasound transducer.
In the similar field of medical imaging systems and methods, Mao discloses wherein the positional information is a roll angle of the side-fire ultrasound transducer (Para [0168], “Operation 214 includes correcting for a change in position and orientation (spatial information) of ultrasound transducer 102 as the ultrasound transducer 102 was rotated from: (A) a baseline (the baseline is the spatial information at plus 70 degrees or the start position at the start of the movement or rotation of the ultrasound transducer 102) to (B) an end position of rotation (terminus) by using the spatial transducer information; (Para [0180], “Operation 216 includes using the transducer-spatial information (such as, the roll angle from spatial information) to match (identify) (A) the nearest scan number [SN_M] to be selected for the scan line number to be used in the construction of the transverse plane (such as, SL_1 associated with the distal transducer section 136 of FIG. 3C) with (B) the nearest ray-line to be displayed on the display assembly 116 of FIG. 1. An Array [APEX-R] may be constructed and stored in the memory 112 of FIG. 1 (if so desired) to contain the matches found in operation 216.” Wherein the roll angle is seen to correspond to positional information of the side-fire ultrasound probe)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the registration of spatial information of a side-fire ultrasound transducer as disclosed by Mao. 
	The motivation being to (Abstract, “provide spatial information indicating spatial movement of the ultrasound transducer”) as disclosed by Mao. 

With respect to claim 68, Kumar discloses in at least Fig. 1, the system of claim 67, wherein the first anatomical region and the second anatomical region are the same anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and the anatomical region is a prostate (Para [0019], “Advantageously, the real time image is of a soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, and the supplemented real time image is used for a medical image guided procedure; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”)

 With respect to claim 72, Kumar discloses in at least Fig. 1, the system of claim 64, wherein:
the first anatomical region is a 3D model anatomical region (Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application”) and the first coordinate system is a cylindrical coordinate space (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is seen to be recorded with a cylindrical coordinate system)

With respect to claim 73, Kumar discloses in at least Fig. 1, the system of claim 72, wherein the processing unit is further configured to: 
receive secondary positional information for the ultrasound transducer corresponding to secondary alignment points of the second anatomical region (Para [0017], “Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application. This solution allows a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure using live ultrasound in his/her clinic; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts”; (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”); 
transform the first imaging data of the 3D model anatomical region based on the received positional information corresponding to the alignment point and the secondary alignment points (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is a set of slices, and thus, seen to be a 3D model of an anatomical region based on the received positional information, and wherein the first imaging data is seen to be transformed to a cylindrical coordinate system based on the received positional information or landmarks/annotations corresponding to alignment points for a region of interest.

With respect to claim 74, Kumar discloses in at least Fig. 1, the system of claim 73, wherein the processing unit is further configured to: 
display on the display device a generated image from the first imaging data of the 3D model anatomical region corresponding to the positional information of the ultrasound transducer (Para [0017], “one known solution is to register a pre-acquired image (e.g., an MRI or CT image), with a 3D TRUS image acquired during a procedure. Regions of interest identifiable in the pre-acquired image volume may be tied to corresponding locations within the TRUS image such that they may be visualized during/prior to biopsy target planning or therapeutic application” Wherein a 3D model of an anatomical region is seen to be obtained from positional information corresponding to an ultrasound transducer); 
wherein the generated image and/or a visual assistance interface, and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like”; (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.”)

With respect to claim 75, Kumar discloses in at least Fig. 1, the system of claim 74, further comprising: 
an input device for receiving a region of interest for the 3D model anatomical region operator (Para [0033], “In a specific embodiment, in a prostate, a calcification may be seen in both MRI (pre-procedure) and ultrasound (inter-procedure) images, and if these anatomical landmarks mismatch slightly, a user may identify these landmarks visually and select them by click of a mouse”; (Para [0059], “One example of computer software which may be suitable includes 3D Slicer (www.slicer.org), an open source software package capable of automatic image segmentation, manual editing of images, fusion and co-registering of data using rigid and non-rigid algorithms, and tracking of devices for image-guided procedures.” Wherein the input device is seen to be a computer); and 
the processor  is further configured to (Claim 22, “at least one processor configured to…”): 
determine if the region of interest is visible in the generated image corresponding to the positional information received (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the identification of anatomical landmarks and/or structures within pre-operative and intra-operative images is seen as determining if a region of interest is visible within a transformed image); and 
once determined that the region of interest is visible, then showing a visual indicator of the region of interest on the generated image on the display device (Para [0050], “Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the highlighting of suspect voxels within the TRUS image is seen as a visual indicator of the region of interest)

With respect to claim 76, Kumar discloses in at least Fig. 1, the system of claim 75, wherein the alignment points and the secondary alignment points are the positional information of the ultrasound transducer corresponding to a left edge of the anatomical region, a mid-line of the anatomical region, and a right edge of the anatomical region (Para [0031], “Anatomical landmarks and/or structures identified in pre-operative image may also identified in the intra-operative (live) image and labeled consistently. The pre-operative image may also identify surfaces and boundaries, which can be defied or modeled as, for example, triangulated meshes. The surfaces may represent the entire anatomical structure/object or a part thereof. In some cases, a boundary may have no real anatomical correlate, and be defined virtually; however, an advantage arises if the virtual boundary can be consistently and accurately identified in both the pre-operative imaging and the real-time inter-operative imaging, since the facilitates registration and alignment of the images.” Wherein the surfaces representing the entire anatomical structure/object or a part thereof are seen to comprise a left, middle, and right edge of an anatomical region, and wherein the anatomical landmarks are seen to facilitate the alignment of images corresponding to the left, middle, and right edge of an anatomical region)

With respect to claim 77, Kumar discloses in at least Fig. 1, the system of claim 76, However, Kumar does not disclose wherein the positional information is a roll angle of the side-fire ultrasound transducer.
In the similar field of medical imaging systems and methods, Mao discloses wherein the positional information is a roll angle of the side-fire ultrasound transducer (Para [0168], “Operation 214 includes correcting for a change in position and orientation (spatial information) of ultrasound transducer 102 as the ultrasound transducer 102 was rotated from: (A) a baseline (the baseline is the spatial information at plus 70 degrees or the start position at the start of the movement or rotation of the ultrasound transducer 102) to (B) an end position of rotation (terminus) by using the spatial transducer information; (Para [0180], “Operation 216 includes using the transducer-spatial information (such as, the roll angle from spatial information) to match (identify) (A) the nearest scan number [SN_M] to be selected for the scan line number to be used in the construction of the transverse plane (such as, SL_1 associated with the distal transducer section 136 of FIG. 3C) with (B) the nearest ray-line to be displayed on the display assembly 116 of FIG. 1. An Array [APEX-R] may be constructed and stored in the memory 112 of FIG. 1 (if so desired) to contain the matches found in operation 216.” Wherein the roll angle is seen to correspond to positional information of the side-fire ultrasound probe)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Kumar with the registration of spatial information of a side-fire ultrasound transducer as disclosed by Mao. 
	The motivation being to (Abstract, “provide spatial information indicating spatial movement of the ultrasound transducer”) as disclosed by Mao. 

With respect to claim 78, Kumar discloses in at least Fig. 1, the system of claim 77, wherein the first anatomical region and the second anatomical region are the same anatomical region (Para [0046], “By defining the gland surface boundary in the dataset for each modality, the boundary can then be used as a reference for aligning both images. Thus, each point of the volume defined within the gland boundary of the prostate in one image should correspond to a point within a volume defined by a gland boundary of the prostate in the other image, and vice versa.” Wherein the points within the volume are seen to be positional information for the ultrasound transducer for the purposes of aligning the first and second anatomical region; (Claim 21, “wherein the labeling aligns corresponding features and compensates for rigid, elastic and affine transform of the anatomical region between times for acquiring the volumetric images of the first imaging modality and the volumetric images of the second imaging modality.”), and the anatomical region is a prostate (Para [0019], “Advantageously, the real time image is of a soft tissue organ or gland such as prostate, skin, heart, lung, kidney, liver, bladder, ovaries, and thyroid, and the supplemented real time image is used for a medical image guided procedure; (Para [0024], “The pre-operative imaging modality may be used to identify and uniquely label anatomical landmarks for manual, semi-automated or automated registration. In a specific embodiment, in a prostate related procedure, such anatomical landmarks may be urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts.”)

With respect to claim 79, Kumar discloses in at least Fig. 1, the system of claim 75, wherein the processing unit is further configured to: 
display on the display device a graphical user interface for the selection of a region of interest of the 3D model anatomical region by the operator (Para [0033], “In a specific embodiment, in a prostate, a calcification may be seen in both MRI (pre-procedure) and ultrasound (inter-procedure) images, and if these anatomical landmarks mismatch slightly, a user may identify these landmarks visually and select them by click of a mouse”; (Para [0059], “One example of computer software which may be suitable includes 3D Slicer (www.slicer.org), an open source software package capable of automatic image segmentation, manual editing of images, fusion and co-registering of data using rigid and non-rigid algorithms, and tracking of devices for image-guided procedures.”)

With respect to claim 80, Kumar discloses in at least Fig. 1, the system of claim 64, wherein the processing unit is further configured to:
display a visual assistance interface on the display device (Para [0050], “Thus, during a later real-time TRUS guided diagnostic or therapeutic procedure, a fully fused volume model is available. In general, the deviation of a prior 3D TRUS scan from a subsequent one will be small, so features from the real-time scan can be aligned with those of the prior imaging procedure. The fused image from the MRI (or CAT) scan provides better localization of the suspect pathological tissue, and therefore guidance of the diagnostic biopsy or therapeutic intervention. Therefore, the suspect voxels from the MRI are highlighted in the TRUS image, which during a procedure would be presented in 2D on a display screen to guide the urologist.” Wherein the displaying of the fused image providing better localization of suspect pathological tissue for guidance of a biopsy or therapeutic intervention is seen as a visual assistance interface); 
wherein the visual assistance interface and the live ultrasound image are displayed simultaneously (Para [0035], “The technology provides a method of image, fusion where the mapped plan may be displayed as one or more overlays on a live imaging modality display during an image guided procedure. In some cases, the fusion need not be an overlay, and may be supplemental information through a different modality, such as voice or sonic feedback, force-feedback or proprioceptive feedback, a distinct display (without overlay), or the like” Wherein the displaying of the live image and visual assistance interface can be distinct)

	
 
Claims 51-53, 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2014/0073907), in view of Cadieu (US 2018/0153505), in view of Mao (US 2017/0258446), as applied to claims 49-50, 54-61, 64-68, 72-80, in view of Seip (US 2012/0150035), in view of Wang (US 2020/0383658), and further in view of Kumar (US 2011/0178389), which will hereinafter be referred to as Kumar 389’. 
	

With respect to claim 51, the modified method of Kumar, the method of claim 50.
However, it does not disclose wherein the landmark identifies the approximate size and orientation of the anatomical region, and, is a line along a border between a rectal wall and the first anatomical region in a midline frame of a sagittal series of image frames of the first imaging data.
In the similar field of ultrasound methods and apparatuses, Seip discloses in at least Fig. 10A, wherein the landmark identifies the approximate size and orientation of the anatomical region (Para [0131], “Further controls may be included to select sector slice spacing (0.5, 1, 2, 3, and 3.8 mm), select size and define treatment zones at two different treatment depths, step through a sub-set of sector slices in higher resolution, and measurement functions (to provide measurements such as from a treatment site to a tissue component such as the urethra). Indicators showing the treatment zones, transducer focal limits, and rectal wall location may be enabled as graphic overlays on each slice (similar to the overlay for the prostatic capsule shown in FIG. 10A).” Wherein Fig. 10A shows a landmark 531 that is seen to provide the shape and size of a prostatic capsule)

    PNG
    media_image1.png
    362
    487
    media_image1.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar with an outline of a prostatic capsule for the determination of shape and size of a prostate as disclosed by Seip. 
	The motivation being (Para [0130], “the physician is able to easily review the proposed treatment plan”) as disclosed by Seip.  
In the similar field of methods for measuring parameters in ultrasonic images and ultrasonic imaging systems, Wang discloses a line along a border between a rectal wall and the first anatomical region (Para [0051], “the patient is usually required to perform an anal contraction action Uterus UT Bladder B Urethra U Vagina V Perineum P Ampullae Recti R Anal Rectum angle ARA Anal Canal AC *PubourethralAngle PUA Also referred to as gamma angle * Bladder Neck-Symphyseal BSD The distance from UVJ (or BN) to the X Distance axis of the coordinate system (according to another way, BSD is defined as the distance from the UVJ to the origin of the coordinate system) *Posterior UrethroVesical PUV, PUVA, Also referred to as retrovesical angle Angle, RVA (RVA) or Beta angle *PuboVesical angle PVA The angle between the central axis of the symphysis pubis and the line connecting the inferoposterior margin of the symphysis pubis and the lowest point of the posterior wall of the bladder PuboVesicalDistance PVD The distance from the lowest point of the Or Bladder Descent Max BL Desc.”)

    PNG
    media_image2.png
    754
    642
    media_image2.png
    Greyscale

Wherein Fig. 18 shows a line along the border of the rectum and Urethra, and wherein the urethra is seen to be a first anatomical region. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view of Mao, in view of Seip, with a line along the border of a first anatomical region and a rectal wall as disclosed by Wang.  
	The motivation being (Para [0069], “to evaluate the pelvic organ prolapsed and fecal incontinence”) as disclosed by Wang.  
In the similar field of fused image modalities guidance, Kumar 389’ discloses in at least Fig. 7, a midline frame of a sagittal series of image frames (Para [0061], “This illustrated in FIG. 7 where in the middle panel, an image 280 is a 50% blend of each of the MRI image and the TRUS image. That is, each pixel within the resulting image may be a fifty percent blend of the corresponding pixel and the MRI image and the TRUS image. To improve the ability of users to select points of interest within the registered images, the present application further allows user adjustment of the combination or blend of images. In this regard, the user may adjust the blend between 100% of one volume (e.g., MRI volume) and 100% of the other volume (e.g., TRUS volume).” Wherein the fifty percent blend of the corresponding pixels of the MRI and TRUS images is seen to be the midline image, since, the percentage is seen to correspond to amount of each volume displayed, and wherein the separation of MRI and TRUS volume is seen as a line, and therefore, a sagittal series of image frames)

    PNG
    media_image3.png
    406
    753
    media_image3.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view of Mao, in view of Seip, in view of Wang, with a midline frame of a sagittal series of image frames. 
	The motivation being (Para [0061], “a user may move back and forth between the images as represented in a common frame of references as a single image to see if there is correspondence between an object in the MRI volume and the TRUS volume.”) as disclosed by Kumar 389’. 

With respect to claim 52, Kumar discloses in at least Fig. 1, the method of claim 51, wherein the first imaging data is magnetic resonance imaging (MRI) data and the first coordinate system is a Cartesian coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the rectangular coordinate system is seen as a Cartesian coordinate system)

With respect to claim 53, Kumar discloses in at least Fig. 1, The method of claim 51, wherein the first imaging data is recorded ultrasound imaging data of the first anatomical region, and the first coordinate system is a cylindrical coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is seen to be recorded with a cylindrical coordinate system)

With respect to claim 69, the modified method of Kumar, discloses, the system of claim 68.
However, it does not disclose wherein the landmark identifies the approximate size and orientation of the anatomical region, and, is a line along a border between a rectal wall and the first anatomical region in a midline frame of a sagittal series of image frames of the first imaging data.
In the similar field of methods and apparatuses for the selective treatment of tissue, Seip discloses in at least Fig. 10A, wherein the landmark identifies the approximate size and orientation of the anatomical region (Para [0131], “Further controls may be included to select sector slice spacing (0.5, 1, 2, 3, and 3.8 mm), select size and define treatment zones at two different treatment depths, step through a sub-set of sector slices in higher resolution, and measurement functions (to provide measurements such as from a treatment site to a tissue component such as the urethra). Indicators showing the treatment zones, transducer focal limits, and rectal wall location may be enabled as graphic overlays on each slice (similar to the overlay for the prostatic capsule shown in FIG. 10A).” Wherein Fig. 10A shows a landmark 531 that is seen to provide the shape and size of a prostatic capsule)

    PNG
    media_image1.png
    362
    487
    media_image1.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar in view of Mao with an outline of a prostatic capsule for the determination of shape and size of a prostate as disclosed by Seip. 
	The motivation being (Para [0130], “the physician is able to easily review the proposed treatment plan”) as disclosed by Seip.  
In the similar field of methods for measuring parameters in ultrasonic images and ultrasonic imaging systems, Wang discloses a line along a border between a rectal wall and the first anatomical region (Para [0051], “the patient is usually required to perform an anal contraction action Uterus UT Bladder B Urethra U Vagina V Perineum P Ampullae Recti R Anal Rectum angle ARA Anal Canal AC *PubourethralAngle PUA Also referred to as gamma angle * Bladder Neck-Symphyseal BSD The distance from UVJ (or BN) to the X Distance axis of the coordinate system (according to another way, BSD is defined as the distance from the UVJ to the origin of the coordinate system) *Posterior UrethroVesical PUV, PUVA, Also referred to as retrovesical angle Angle, RVA (RVA) or Beta angle *PuboVesical angle PVA The angle between the central axis of the symphysis pubis and the line connecting the inferoposterior margin of the symphysis pubis and the lowest point of the posterior wall of the bladder PuboVesicalDistance PVD The distance from the lowest point of the Or Bladder Descent Max BL Desc.”)

    PNG
    media_image2.png
    754
    642
    media_image2.png
    Greyscale

Wherein Fig. 18 shows a line along the border of the rectum and Urethra, and wherein the urethra is seen to be a first anatomical region. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view of Mao, in view of Seip, with a line along the border of a first anatomical region and a rectal wall as disclosed by Wang.  
	The motivation being (Para [0069], “to evaluate the pelvic organ prolapsed and fecal incontinence”) as disclosed by Wang.  
In the similar field of fused image modalities guidance, Kumar 389’ discloses in at least Fig. 7, a midline frame of a sagittal series of image frames (Para [0061], “This illustrated in FIG. 7 where in the middle panel, an image 280 is a 50% blend of each of the MRI image and the TRUS image. That is, each pixel within the resulting image may be a fifty percent blend of the corresponding pixel and the MRI image and the TRUS image. To improve the ability of users to select points of interest within the registered images, the present application further allows user adjustment of the combination or blend of images. In this regard, the user may adjust the blend between 100% of one volume (e.g., MRI volume) and 100% of the other volume (e.g., TRUS volume).” Wherein the fifty percent blend of the corresponding pixels of the MRI and TRUS images is seen to be the midline image, since, the percentage is seen to correspond to amount of each volume displayed, and wherein the separation of MRI and TRUS volume is seen as a line, and therefore, a sagittal series of image frames)

    PNG
    media_image3.png
    406
    753
    media_image3.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, in view of Mao, in view of Seip, in view of Wang, with a midline frame of a sagittal series of image frames. 
	The motivation being (Para [0061], “a user may move back and forth between the images as represented in a common frame of references as a single image to see if there is correspondence between an object in the MRI volume and the TRUS volume.”) as disclosed by Kumar 389’. 

With respect to claim 70, Kumar discloses in at least Fig. 1, the system of claim 69, wherein the first imaging data is magnetic resonance imaging (MRI) data and the first coordinate system is a Cartesian coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the rectangular coordinate system is seen as a Cartesian coordinate system)

With respect to claim 71, Kumar discloses in at least Fig. 1, the system of claim 69, wherein the first imaging data is recorded ultrasound imaging data of the first anatomical region, and the first coordinate system is a cylindrical coordinate system (Para [0058], “the first is a frame of reference transformation, due to the fact that the MRI image is created as a set of slices in parallel planes (rectangular coordinate system) which will generally differ from the image plane of the TRUS, defined by the probe angle (cylindrical coordinate system, with none of the cylindrical axes aligned with a coordinate axis of the MRI).” Wherein the first imaging data is seen to be recorded with a cylindrical coordinate system)

Claims 63 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2014/0073907), in view of Cadieu (US 2018/0153505), in view of Mao (US 2017/0258446), as applied to claims 49-50, 54-62, 64-68, 72-80, and further in view of Taylor (US 7,006,889). 
With respect to claim 63, the modified method of Kumar discloses the method of claim 62.
However, it does not disclose wherein the visual assistance interface is an angle meter showing the positional information of the ultrasound transducer.
In the similar field of scanning probes, Taylor discloses in at least Fig. 6, wherein the visual assistance interface is an angle meter showing the positional information of the ultrasound transducer (Col. 8, lines 36-44, “Generally configured on the control box 30 are longitudinal control and display means, transverse control and display means and general system control inputs 39. Longitudinal control and display means include roll angle control knob 31, roll angle position indicator 33, longitudinal action initiator 40, longitudinal scan line button 49 and longitudinal 3D scan button 50”; (Col. 9, lines 19-26, “Roll angle position indicator 33 indicates the orientation of the image plane, with vertical being zero degrees. Roll angle control knob 31 could incorporate a built-in-position motor so its position will always be automatically updated to be the same as the current longitudinal view angle even if this view angle is changed remotely, such as by the ultrasound system or an optional procedure planning system or other remote means.”)

    PNG
    media_image4.png
    529
    720
    media_image4.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar with a roll angle position indicator as disclosed by Taylor. 
	The motivation being (Col. 9, lines 28-30, “will allow the doctor to easily reposition and Roll angle control knob 31 and therefore the longitudinal view to the 0 degree straight up position.”) as disclosed by Taylor. 

With respect to claim 81, the modified method of Kumar, discloses, the method of claim 80.
However, it does not disclose wherein the visual assistance interface is an angle meter showing the positional information of the ultrasound transducer.
In the similar field of scanning probes, Taylor discloses in at least Fig. 6, wherein the visual assistance interface is an angle meter showing the positional information of the ultrasound transducer (Col. 8, lines 36-44, “Generally configured on the control box 30 are longitudinal control and display means, transverse control and display means and general system control inputs 39. Longitudinal control and display means include roll angle control knob 31, roll angle position indicator 33, longitudinal action initiator 40, longitudinal scan line button 49 and longitudinal 3D scan button 50”; (Col. 9, lines 19-26, “Roll angle position indicator 33 indicates the orientation of the image plane, with vertical being zero degrees. Roll angle control knob 31 could incorporate a built-in-position motor so its position will always be automatically updated to be the same as the current longitudinal view angle even if this view angle is changed remotely, such as by the ultrasound system or an optional procedure planning system or other remote means.”)

    PNG
    media_image4.png
    529
    720
    media_image4.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Kumar, with a roll angle position indicator as disclosed by Taylor. 
	The motivation being (Col. 9, lines 28-30, “will allow the doctor to easily reposition and Roll angle control knob 31 and therefore the longitudinal view to the 0 degree straight up position.”) as disclosed by Taylor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN V BLINDER/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793